Title: To George Washington from Jonathan Boucher, 25 May 1784
From: Boucher, Jonathan
To: Washington, George



Sir
Paddington, near London 25th may, 1784.

I will not affront You with any Apologies for this Intrusion: for, greatly altered as I am to suppose You are, since I had the Honour of living in Habits of Intimacy with You, it is not possible, You can be so changed, as that You would not feel Yourself hurt, & with Reason, were any Man, who had ever known You, to think it necessary to apologise to You for doing what He is prompted to do, only by a Sense of Duty; & what, moreover, He believes it to be no less your Duty to attend to, than it is his to suggest.
It is no Part of my present Purpose to trouble You with any Reflections of mine on the many great Events that have taken Place within the last Eight or nine years. You & I, alas! have not been the only Persons who have differed in our opinions; or who have found it impossible to agree. This is no Time nor Place for settling such Points: ere long We shall all have to answer For them at a Tribunal, where alone it is of infinite Moment that We should be justify’d.
How far You will agree with Me in thinking it in your Power to do something for the Religious Interests of your Countrymen, I undertake not to say; but, I assure myself, We shall not differ by your thinking it of little, or no, Moment. It cannot, I think, afford You Pleasure to reflect, how much has been done, through your means, for the Civil Concerns of your Country; & how little, as yet at least, for those of an higher Nature. That your Countrymen will be either better or happier by what has happened, permit me to say, remains yet to be proved: I am sure, You wish They should; but it can be no Matter of Doubt or Dispute with any Man, that They can neither be so good nor so happy as They have been, if They are not so religious. Many of the Speculations which the late unsettled Times

have given Birth to, resemble your Persimmons before the Frost: They are fair to the Eye & specious; but really disgusting & dangerous. This, in my Mind, is the Case, in a particular manner, with many or most of the Utopian Projects, respecting Universal Equality on the Subject of Religious Establishments. I am unwilling to go deeply into the Investigation of this Question, though I want not Materials in Abundance to shew You, that it is romantic & mischievous in the Extreme; because such a Discussion must needs be tiresome & tedious to You: suffice it, for the present, to remind You, that the Practice of the whole World is against You. Similar attempts, in similar Times, were made in these Kingdoms & if I were very anxious to set You against such Projects, I certainly could take no more effectual Means, than by desiring You to remember what the Consequences of them were. In short, Sir, I hardly know a Point more capable of Demonstration—from History & Experience—than this is, that, to secure permanent national Felicity, some permanent national Religion is absolutely necessary.
I would hope, in Virginia & Maryland at least, this would not be an unpopular Opinion, as it certainly ought not: & I think certainly would not, if espoused & patronized by a Person that is popular. It is in this Light I view You; & this is the Reason of my having taken the Liberty to submit these Suggestions to your Consideration.
There are, at this Time, in this Country Candidates for orders in the Church of England both from Virginia & Maryland: it will not surprize You, that, from the Changes that have taken Place, They should meet with Difficulties; nor does it surprize, though it greatly grieves Me, that the Ill-willers & Enemies of our Church, Brittish as well as American, avail themselves of these unfortunate Circumstances, to discountenance & discourage our Church, if possible, still more than it is. Some of these Difficulties I hope, will be soon got over; & They all would, if the People of your States could think it right to shew a Desire only, that They might. It might perhaps, as yet, be too much to ask for a Restoratn of the old Establishment of the Church of England, though it be a Measure which sound Policy will sooner or later adopt, & the longer it is delayed, the worse it will be: but, I hope it is not too much, nor too soon, to hope that, even now, the Members of that Church may be put on a Footing with Christians of other Denominations; which They

never can be, till all the Ordinances of their Church are in their own Power, independent of any foreign States: & among these Ordinances, that of ordination &c. is most essential. In short, both Justice & Policy require that You should have a resident Bishop of your own, that your young men may be ordained, as well as educated among Yourselves.
I have no other Interest in this Measure, than what my Zeal for the Church & the best Interests of Mankind give me: but, believing as I do, that it is of great Moment, the Thing should be attended to, & soon, & that You are particularly concerned to attend to it, because no other Man can do it with such Advantage. I could not be easy, till I had thus satisfy’d my Conscience. Three Years ago, I wrote You a Letter to the same Purpose; but my Friends within the King’s Lines, thinking that neither the Times nor Yourself were then in a Temper to bear such applications, suppressed it. I have now done my Duty, & leave the Rest to Providence: & will add this only, that if, by any means, either as I have studied the Subject more than most Men, or as I happen to have Connexions in this Country, as well as Yours, who are sincere & may be useful Friends to such Measures, I beg Leave to make You a Tender of my best Services on the Occasion.
It was, no Doubt, a great Mortification & Calamity to me to have all my American Property torn from Me; the Loss of my Character in that Country, which I little deserved, affected Me much more, as You will allow, it ought: but, I have lately felt the utmost Edge of keen Sorrow, when it pleased Providence to deprive me of a true Friend, a most loving & beloved Wife, for whom I was indebted to her Country. I pray God long to preserve You & Yours from this the heaviest of all Misfortunes. With respectful Compts to Mrs Washingn I remain, Sir, Yr most obedt & very Hble Servt

Jonan Boucher

